The testimony shows that the mortgage, the validity of which is contested, was given for $2,000; that only $50 was paid by the mortgagees, Jasper G. Hyde  Co., to the mortgagor, and that they give to him a receipt for the remainder, $1,550; so that the mortgage, though nominally for $2,000, was really for $450. Such a transaction was evidently intended to hinder, delay and defraud the creditors of the mortgagor. It was a transaction fully known to both parties, and therefore both must be held to have participated in the fraudulent intent. The subsequent assignment to the People's Loan and Trust Company is of no consequence, because it appears that it was substantially the incorporation of Jasper G. Hyde  Co., to which the property of the firm *Page 558 
was transferred, and, so far as appears, without consideration. In any event, the transaction was fully known to the general manager of the corporation, and the corporation therefore took the assignment with notice. The petition for an order on the assignee to pay the money in his hands to the People's Loan and Trust Company, on account of the mortgage, is denied.
The costs on the attachment in the suit of Kellogg, 
McDougall have already been allowed and ordered to be paid.